     Case 8:20-cv-02104-JVS-DFM Document 73 Filed 04/21/21 Page 1 of 4 Page ID #:2178



 1     ROBERT B. MILLIGAN, SBN 217348
       rmilligan@seyfarth.com
 2     DANIEL JOSHUA SALINAS, SBN 282065
       jsalinas@seyfarth.com
 3     SIERRA J. CHINN-LIU, SBN 322994
 4     schinnliu@seyfarth.com
       SEYFARTH SHAW LLP
 5     2029 Century Park East, Suite 3500
       Los Angeles, California 90067
 6     Telephone: (310) 277-7200
       Facsimile: (310) 201-5219
 7
       MICHAEL D. WEXLER (admitted pro hac vice)
 8     mwexler@seyfarth.com
       KEVIN J. MAHONEY (admitted pro hac vice)
 9     kmahoney@seyfarth.com
       KATELYN R. MILLER (admitted pro hac vice)
10     krmiller@seyfarth.com
11     SEYFARTH SHAW LLP
       233 South Wacker Drive, Suite 8000
12     Chicago, Illinois 60606
       Telephone: (312) 460-5000
13     Facsimile: (312) 460-7000
14     JESSE M. COLEMAN (admitted pro hac vice)
       jmcoleman@seyfarth.com
15     SEYFARTH SHAW LLP
       700 Milam Street, Suite 1400
16     Houston, Texas 77002
17     Telephone: (713) 225-2300
       Facsimile: (713) 225-2340
18
       Attorneys for Plaintiff
19     Karma Automotive LLC
20                            UNITED STATES DISTRICT COURT
21                           CENTRAL DISTRICT OF CALIFORNIA

22     KARMA AUTOMOTIVE LLC, a                        Case No. 8:20-cv-02104-JVS-DFM
       California limited liability company,
23                                                     STIPULATION TO SET BRIEFING
                       Plaintiff,                      SCHEDULE ON PLAINTIFF’S
24                                                     MOTION TO COMPEL THE
             v.                                        RETURN OF A PRIVILEGED
25                                                     DOCUMENT
       LORDSTOWN MOTORS CORP., an Ohio
26     corporation; STEVE BURNS, an                    Discovery Cutoff: November 2, 2021
       individual; JOHN LEFLEUR, an
27     individual; DARREN POST, an individual,         Pretrial Conference: March 28, 2022
       RICH SCHMIDT; an individual; ROGER              Trial Date: April 12, 2022
28
                                                  1
                                   STIPULATION TO SET BRIEFING SCHEDULE
                  ON PLAINTIFF’S MOTION TO COMPEL THE RETURN OF A PRIVILEGED DOCUMENT
                                       CASE NO. 8:20-CV-02104-JVS-DFM
     Case 8:20-cv-02104-JVS-DFM Document 73 Filed 04/21/21 Page 2 of 4 Page ID #:2179



 1     J. DURRE, an individual; HONG XIN               Date Action Filed: October 30, 2020
       HUAN (A.K.A “GEORGE” HUAN), an
 2     individual; BEI QIN, an individual;
       STEPHEN PUNAK, an individual;
 3     CHRISTOPHER KIM, an individual; DAN
       ZHIHONG HUANG, an individual;
 4     PUNAK ENGINEERING, INC., a
       California Corporation; and DOES 1
 5     through 50, inclusive,
 6                          Defendants.
 7
 8           This Stipulation is made by and between Plaintiff Karma Automotive LLC
 9     (“Karma”) and Defendant Lordstown Motors Corp. (“LMC”) (collectively, the “Parties”),
10     by and through their respective counsel, with reference to the following:
11           1.     On February 24, 2021, counsel for Karma requested the return of a Karma
12     document produced and used by LMC during the course of discovery. Karma believes
13     the document is protected by the attorney-client privilege and work product doctrine.
14           2.     After LMC refused to return the document based on its belief that the
15     document is not protected by the attorney-client privilege or work product doctrine, the
16     Parties initiated Judge McCormick’s informal discovery dispute process to attempt to
17     resolve the issue.
18           3.      An informal telephonic conference was held before Judge McCormick on
19     April 14, 2021.
20           4.     The discovery dispute was not resolved by the informal telephonic
21     conference, and Judge McCormick directed the Parties to commence formal motion
22     practice on the issue.
23           5.     The Parties have conferred and have come to an agreement regarding the
24     briefing schedule and page limitations on Karma’s prospective motion.
25     //
26     //
27
28                                                 2
                                 STIPULATION TO SET BRIEFING SCHEDULE ON
                   PLAINTIFF’S MOTION TO COMPEL THE RETURN OF A PRIVILEGED DOCUMENT
                                       CASE NO. 8:20-CV-02104-JVS-DFM
     Case 8:20-cv-02104-JVS-DFM Document 73 Filed 04/21/21 Page 3 of 4 Page ID #:2180



 1           NOW, THEREFORE, the Parties, through their respective counsel of record,
 2     jointly stipulate and respectfully request that the Court:
 3           1.     Enter a briefing schedule on Karma’s forthcoming Motion to Compel the
 4     Return of a Privileged Document (the “Motion”) as follows:
 5                  a)     Karma’s Motion to be due on May 14, 2021,
 6                  b)     LMC’s response to Karma’s Motion to be due on May 28, 2021, and
 7                  c)     Karma’s reply brief in support of its Motion to be due on June 4,
 8                         2021;
 9           2.     Set the following page limitations for briefing on Karma’s Motion:
10                  a)     Karma’s opening memorandum to be no longer than fifteen (15)
11                         pages,
12                  b)     LMC’s response memorandum to be no longer than fifteen (15) pages,
13                         and
14                  c)     Karma’s reply memorandum to be no longer than five (5) pages; and
15           3.     Set the Motion for hearing on June 8, 2021, at 10:00 a.m.
16                                  SIGNATURE ATTESTATION
17           Pursuant to Local Rule 5-4.3.4(a)(2)(i), I, Sierra Chinn-Liu, attest that I have
18     obtained concurrence from Ryan D. Fischbach, counsel for LMC, in the filing of this
19     Stipulation to Set Briefing Schedule on Plaintiff’s Motion to Compel the Return of a
20     Privileged Document, and his approval to affix his electronic signature to this filing.
21
                                             /s/ Sierra J. Chinn-Liu
22
23
24
25
26
27
28                                                   3
                                 STIPULATION TO SET BRIEFING SCHEDULE ON
                   PLAINTIFF’S MOTION TO COMPEL THE RETURN OF A PRIVILEGED DOCUMENT
                                       CASE NO. 8:20-CV-02104-JVS-DFM
     Case 8:20-cv-02104-JVS-DFM Document 73 Filed 04/21/21 Page 4 of 4 Page ID #:2181



 1     DATED: April 21, 2021                     Respectfully submitted,
 2                                               SEYFARTH SHAW LLP
 3
 4                                                  By: /s/ Sierra Chinn-Liu
                                                       Sierra Chinn-Liu
 5                                                     Attorneys for Plaintiff
                                                       Karma Automotive LLC
 6
 7
       DATED: April 21, 2021                     BAKER & HOSTETTLER LLP
 8
 9
                                                    By: /s/ Ryan D. Fischbach
10                                                     Ryan D. Fischbach
                                                       Attorneys for Defendants
11                                                     Lordstown Automotive Corp.
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                              4
                               STIPULATION TO SET BRIEFING SCHEDULE ON
                 PLAINTIFF’S MOTION TO COMPEL THE RETURN OF A PRIVILEGED DOCUMENT
                                     CASE NO. 8:20-CV-02104-JVS-DFM
